Exhibit 10.1

SECOND AMENDMENT AND WAIVER TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of March 27, 2008 (this “Amendment”), is made among SYMMETRY MEDICAL INC., a
Delaware corporation (the “Borrower”), certain Subsidiaries of the Borrower
party hereto as Subsidiary Guarantors, and WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), as administrative agent for the Lenders under the Credit Agreement
referenced below (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            The Borrower, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and certain other agents are parties to an Amended and
Restated Credit Agreement, dated as of June 13, 2006 (the “Existing Credit
Agreement” and, as previously amended and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
providing for the availability of certain credit facilities to the Borrower upon
the terms and conditions set forth therein.  Capitalized terms used herein
without definition shall have the meanings given to them in the Credit
Agreement.

 

B.            The Borrower has notified the Administrative Agent and the Lenders
that management believes that the magnitude of the irregularities in its
financial reporting arising in connection with Sheffield (the “Sheffield
Accounting Irregularities”) will exceed the financial impact previously
disclosed in connection with the Waiver, Amendment and Term A-2 Loan Incremental
Term Loan Amendment to Amended and Restated Credit Agreement dated December 14,
2007 (the “December Waiver”).  The Borrower has informed the Administrative
Agent and the Lenders that the Sheffield Accounting Irregularities will have an
adverse financial impact on the Borrower’s 2007 consolidated financial
statements in an amount equal to approximately $50 million, which amount shall
be comprised, among other things, of the following nonrecurring, noncash losses
and charges: (i) a write-down of the value of the Borrower’s consolidated
tangible assets in an amount equal to approximately $11.4 million (the “Asset
Write-Down”), (ii) a charge of approximately $4.6 million resulting from a
re-valuation of the NOLs on the Borrower’s consolidated financial statements
(the “NOL Valuation Adjustment”) and (iii) an impairment charge reducing the
value of the Borrower’s consolidated goodwill by an amount equal to
approximately $35 million, each resulting in an Event of Default under
Section 9.1(o) of the Credit Agreement (collectively, the “Specified Event of
Default”).  The Borrower has requested that the Required Lenders waive the
Specified Event of Default and amend Section 9.1(o) so that it applies only to
the 2007 fiscal year.

 

C.            In addition, the Borrower has notified the Administrative Agent
and the Lenders that, as a result of the adverse financial impact resulting from
the Sheffield Accounting Irregularities, the Borrower will be unable (i) to
comply with the financial covenants set forth in Sections 7.1 through 7.3 of the
Credit Agreement unless the Required Lenders agree that the amount of
nonrecurring, noncash losses and charges attributable to the Asset Write-Down
and the NOL Valuation Adjustment may be added-back to Consolidated Net Income to
determine Consolidated EBITDA (notwithstanding the limitations or restrictions
included in the definition of Consolidated EBITDA), (ii) to deliver its audited
financial statements for the 2007 fiscal year,

 

--------------------------------------------------------------------------------


 

as required by Section 6.1(b) of the Credit Agreement on or before March 30,
2008 and (iii) to become a Current Filer on or before March 30, 2008.  The
Borrower has requested that the Required Lenders agree that the amount of
nonrecurring, noncash losses and charges attributable to the Asset Write-Down
and the NOL Valuation Adjustment may be added back to Consolidated Net Income to
determine Consolidated EBITDA (notwithstanding the limitations or restrictions
included therein), that the audited financial statements for the 2007 fiscal
year may be delivered on or before April 14, 2008 and that the Borrower have an
opportunity to become a Current Filer on or before April 14, 2008.

 

D.            The Administrative Agent and the Lenders have agreed to waive the
Specified Event of Default, amend Sections 9.1(n) and 9.1(o) and agree to the
other requested items in accordance with, and subject to, the terms and
conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


ARTICLE I


 


WAIVERS AND AMENDMENTS


 


THE BORROWER AND, BASED UPON THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN
AND SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN
ARTICLE III HEREOF, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS HEREBY
AGREE AS FOLLOWS:


 


1.1          SPECIFIED EVENT OF DEFAULT.  THE REQUIRED LENDERS HEREBY WAIVE THE
SPECIFIED EVENT OF DEFAULT, BUT ONLY TO THE EXTENT THAT NO EVENT OF DEFAULT
UNDER SECTION 9.1(N) OR 9.1(O) OF THE CREDIT AGREEMENT (AFTER GIVING EFFECT TO
THIS AMENDMENT) EVER OCCURS AND IS CONTINUING.  THIS WAIVER SHALL BE EFFECTIVE
ONLY WITH REGARD TO THE SPECIFIED EVENT OF DEFAULT AND SHALL NOT ACT AS A WAIVER
OR CONSENT WITH RESPECT TO ANY OTHER DEFAULT OR EVENT OF DEFAULT UNDER THE
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT.


 


1.2          AMENDMENTS.  SECTIONS 9.1(N) AND 9.1(O) OF THE CREDIT AGREEMENT ARE
HEREBY AMENDED AND RESTATED AS FOLLOWS:


 


(N)           THE BORROWER IS NOT A CURRENT FILER AT ANY TIME ON OR AFTER
APRIL 14, 2008; OR


 


(O)           THE REQUIRED LENDERS REASONABLY DETERMINE, WHICH DETERMINATION MAY
BE MADE UPON A PUBLIC ANNOUNCEMENT BY THE BORROWER OF ESTIMATED FINANCIAL IMPACT
OR ON OTHER INFORMATION OBTAINED BY THEM, THAT THE ACCOUNTING IRREGULARITIES AT
SHEFFIELD RESULTED IN, WITH RESPECT TO THE FINANCIAL STATEMENTS FOR THE 2007
FISCAL YEAR AND ALL SUBSEQUENT FISCAL YEARS, ANY OF THE FOLLOWING: (I) A
WRITE-DOWN OF THE VALUE OF THE BORROWER’S CONSOLIDATED TANGIBLE ASSETS IN

 

2

--------------------------------------------------------------------------------


 


EXCESS OF $11.4 MILLION IN THE AGGREGATE BY A MATERIAL AMOUNT, (II) ANY CHARGE
IN EXCESS OF $4.6 MILLION BY A MATERIAL AMOUNT RESULTING FROM A RE-VALUATION OF
NOLS ON THE BORROWER’S CONSOLIDATED FINANCIAL STATEMENTS IN THE AGGREGATE,
(III) AN IMPAIRMENT CHARGE REDUCING THE VALUE OF THE BORROWER’S CONSOLIDATED
GOODWILL IN EXCESS OF $35 MILLION IN THE AGGREGATE BY A MATERIAL AMOUNT, OR
(IV) ANY OTHER ADVERSE IMPACT ON REVENUES OR EARNINGS FOR THE 2007 FISCAL YEAR
OR ALL SUBSEQUENT FISCAL YEARS IN EXCESS OF $1 MILLION IN THE AGGREGATE.  FOR
PURPOSES OF THIS SECTION 9.1(O) “MATERIAL AMOUNT” SHALL MEAN FIVE PERCENT (5%)
OR MORE.


 


1.3          CONSOLIDATED EBITDA.  THE REQUIRED LENDERS HEREBY AGREE THAT THE
NONRECURRING, NONCASH LOSSES AND CHARGES ATTRIBUTABLE TO THE ASSET WRITE-DOWN
AND THE NOL VALUATION ADJUSTMENT MAY BE ADDED BACK TO CONSOLIDATED NET INCOME TO
DETERMINE CONSOLIDATED EBITDA FOR ANY REFERENCE PERIOD INCLUDING THE QUARTER
ENDING DECEMBER 31, 2007, PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH ADD-BACKS
SHALL NOT EXCEED $16 MILLION.  THIS WAIVER SHALL BE EFFECTIVE ONLY WITH REGARD
TO THE NONRECURRING, NONCASH LOSSES AND CHARGES ATTRIBUTABLE TO THE ASSET
WRITE-DOWN AND THE NOL VALUATION ADJUSTMENT AND THE BORROWER SHALL NOT BE
PERMITTED TO ADD-BACK ANY OTHER NONRECURRING, NONCASH LOSSES OR CHARGES TO
CONSOLIDATED NET INCOME TO DETERMINE CONSOLIDATED EBITDA, INCLUDING WITHOUT
LIMITATION ANY NONRECURRING, NONCASH LOSSES AND CHARGES ATTRIBUTABLE TO THE
ASSET WRITE-DOWN AND/OR THE NOL VALUATION ADJUSTMENT IN EXCESS OF $16 MILLION,
UNLESS SUCH LOSSES OR CHARGES ARE OTHERWISE PERMITTED TO BE ADDED BACK BY THE
DEFINITION OF CONSOLIDATED EBITDA.


 


1.4          2007 AUDIT.  THE REQUIRED LENDERS HEREBY AGREE TO WAIVE THE
REQUIREMENT THAT THE BORROWER DELIVER THE AUDITED FINANCIAL STATEMENTS FOR THE
2007 FISCAL YEAR, AS REQUIRED BY SECTION 6.1(B) OF THE CREDIT AGREEMENT, UNTIL
APRIL 14, 2008.  THE BORROWER ACKNOWLEDGES THAT THE FAILURE TO DELIVER AUDITED
FINANCIAL STATEMENTS COMPLYING WITH SECTION 6.1(B) OF THE CREDIT AGREEMENT ON OR
BEFORE APRIL 14, 2008 SHALL RESULT IN AN EVENT OF DEFAULT.  THIS WAIVER SHALL BE
EFFECTIVE ONLY WITH REGARD TO THE AUDITED FINANCIAL STATEMENTS FOR THE 2007
FISCAL YEAR AND SHALL NOT ACT AS A WAIVER OR CONSENT WITH RESPECT TO THE
DELIVERY OF ANY OTHER FINANCIAL STATEMENTS.


 


1.5          APPLICABLE PERCENTAGE.  THE BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY, UNTIL SUCH TIME AS THE BORROWER
DELIVERS A COMPLIANCE CERTIFICATE WITH RESPECT TO THE FISCAL QUARTER ENDING
MARCH 31, 2008, AS REQUIRED BY SECTION 6.2(A) OF THE CREDIT AGREEMENT, THE
APPLICABLE LIBOR MARGIN AND BASE RATE MARGIN WILL BE DETERMINED IN ACCORDANCE
WITH LEVEL I OF DEFINITION OF APPLICABLE PERCENTAGE (NOTWITHSTANDING THE ACTUAL
TOTAL LEVERAGE RATIO).


 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent (on behalf of itself and the Required
Lenders) to enter into this Amendment, each of the Borrower and the Subsidiary
Guarantors represents and warrants as follows:

 

3

--------------------------------------------------------------------------------


 


2.1          REPRESENTATIONS AND WARRANTIES.  AFTER GIVING EFFECT TO THIS
AMENDMENT, EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND ITS
SUBSIDIARIES CONTAINED IN THE CREDIT AGREEMENT AND IN THE OTHER CREDIT DOCUMENTS
IS TRUE AND CORRECT ON AND AS OF THE DATE HEREOF WITH THE SAME EFFECT AS IF MADE
ON AND AS OF THE DATE HEREOF (EXCEPT AS PERMITTED PURSUANT TO SECTION 5.24) OF
THE CREDIT AGREEMENT AND EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR
WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, IN WHICH
CASE SUCH REPRESENTATION OR WARRANTY IS TRUE AND CORRECT AS OF SUCH DATE).


 


2.2          NO DEFAULT.  AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


ARTICLE III

 


EFFECTIVENESS

 


3.1          CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE
AS OF THE DATE HEREOF UPON THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:


 

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE DULY EXECUTED COUNTERPARTS OF
THIS AMENDMENT FROM EACH PARTY HERETO EITHER SIGNED ON BEHALF OF SUCH PARTY OR
WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE
TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE TO THIS AGREEMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THIS AMENDMENT;

 

(B)           THE ADMINISTRATIVE AGENT SHALL HAVE PAID ALL FEES AND EXPENSES DUE
IN ACCORDANCE WITH SECTION 5.4 HEREOF AND UNDER THE CREDIT AGREEMENT REQUIRED TO
HAVE BEEN PAID ON OR PRIOR TO THE EFFECTIVENESS OF THIS AMENDMENT.

 

(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS,
CERTIFICATES, OPINIONS, AND INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AS IT SHALL HAVE REASONABLY REQUESTED.

 


ARTICLE IV


 


AFFIRMATION OF OBLIGATIONS


 


4.1          AFFIRMATION OF BORROWER AND SUBSIDIARY GUARANTORS.  EACH OF THE
BORROWER AND EACH OF THE SUBSIDIARY GUARANTORS THAT GUARANTY ANY OR ALL OF THE
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HEREBY APPROVES AND CONSENTS TO
THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND AGREES THAT ITS OBLIGATIONS
UNDER THE EXISTING CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT
IS A PARTY SHALL NOT BE DIMINISHED AS A RESULT OF THE EXECUTION OF THIS
AMENDMENT.  THIS ACKNOWLEDGEMENT BY EACH OF THE BORROWER AND EACH SUCH
SUBSIDIARY GUARANTOR IS MADE AND DELIVERED TO INDUCE THE LENDERS TO ENTER INTO
THIS AMENDMENT, AND EACH OF THE BORROWER AND EACH SUCH SUBSIDIARY GUARANTOR
ACKNOWLEDGES THAT THE LENDERS WOULD NOT ENTER INTO THIS AMENDMENT IN THE ABSENCE
OF THE ACKNOWLEDGEMENTS CONTAINED HEREIN.

 

4

--------------------------------------------------------------------------------


 


4.2          LIENS.  EACH OF THE BORROWER AND EACH OF THE SUBSIDIARY GUARANTORS
PARTY TO THE EXISTING CREDIT AGREEMENT HEREBY RATIFIES AND CONFIRMS THE GRANT OF
A SECURITY INTEREST IN AND LIEN ON THE COLLATERAL CONTAINED IN THE SECURITY
DOCUMENTS TO WHICH EACH IS A PARTY THAT WERE EXECUTED IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT, WHICH SECURITY INTEREST AND LIEN SHALL CONTINUE IN
FULL FORCE AND EFFECT WITHOUT INTERRUPTION, AND SHALL CONSTITUTE THE SINGLE
GRANT OF A SECURITY INTEREST AND LIEN.


 


ARTICLE V

 


MISCELLANEOUS

 


5.1          EFFECT OF AMENDMENT.  FROM AND AFTER THE EFFECTIVE DATE HEREOF, ALL
REFERENCES TO THE CREDIT AGREEMENT SET FORTH IN ANY OTHER CREDIT DOCUMENT OR
OTHER AGREEMENT OR INSTRUMENT SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED, BE
REFERENCES TO THE EXISTING CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT AND AS
IT MAY BE FURTHER AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED FROM TIME TO
TIME.  THIS AMENDMENT IS LIMITED AS SPECIFIED AND SHALL NOT CONSTITUTE OR BE
DEEMED TO CONSTITUTE AN AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF
THE CREDIT AGREEMENT (INCLUDING ANY SCHEDULE OR EXHIBIT) EXCEPT AS EXPRESSLY SET
FORTH HEREIN.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR IN THE AFOREMENTIONED
SECURITY DOCUMENTS, THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL
REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


5.2          CREDIT DOCUMENTS.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
THIS AMENDMENT IS A CREDIT DOCUMENT FOR ALL PURPOSES UNDER THE CREDIT AGREEMENT
AND THE OTHER SECURITY DOCUMENTS.


 


5.3          GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


5.4          EXPENSES.  THE BORROWER AGREES, ON DEMAND (I) TO PAY ALL REASONABLE
FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT, AND (II) TO REIMBURSE
THE ADMINISTRATIVE AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES, IN
EACH CASE, IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AMENDMENT.


 


5.5          SEVERABILITY.  TO THE EXTENT ANY PROVISION OF THIS AMENDMENT IS
PROHIBITED BY OR INVALID UNDER THE APPLICABLE LAW OF ANY JURISDICTION, SUCH
PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY AND ONLY IN ANY SUCH JURISDICTION, WITHOUT PROHIBITING OR
INVALIDATING SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING
PROVISIONS OF THIS AMENDMENT IN ANY JURISDICTION.


 


5.6          SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON,
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES HERETO.


 


5.7          CONSTRUCTION.  THE HEADINGS OF THE VARIOUS SECTIONS AND SUBSECTIONS
OF THIS AMENDMENT HAVE BEEN INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY
WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.

 

5

--------------------------------------------------------------------------------


 


5.8          COUNTERPARTS; EFFECTIVENESS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF
WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AMENDMENT
SHALL BECOME EFFECTIVE UPON THE EXECUTION AND DELIVERY OF A COUNTERPART HEREOF
BY EACH OF THE PARTIES HERETO.  A FACSIMILE OF A COUNTERPART EXECUTED BY A PARTY
SHALL BE ACCEPTABLE TEMPORARY EVIDENCE OF THE EXECUTION BY THAT PARTY OF THAT
COUNTERPART.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

 

BORROWER:

 

 

 

 

 

 

SYMMETRY MEDICAL INC.

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

 

RILEY MEDICAL INC.

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Vice President

 

 

 

 

 

 

 

SYMMETRY MEDICAL EVEREST LLC

 

By: Symmetry Medical USA, Inc., its Sole Member

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

 

 

 

TNCO, INC.

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Vice President

 

 

 

 

(signatures continue on following page)

 

 

Signature Page to Second Amendment and Waiver

to Amendment and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SPECIALTY SURGICAL INSTRUMENTATION, INC.

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Vice President

 

 

 

 

 

 

 

UCA, LLC

 

By: Symmetry Medical USA, Inc., its Sole Member

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Senior Vice President

 

 

 

 

 

 

 

SYMMETRY MEDICAL SSI REAL ESTATE, LLC

 

By: Symmetry Medical USA, Inc., its Sole Member

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Senior Vice President

 

 

 

 

 

 

 

SYMMETRY MEDICAL USA INC.

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

 

 

 

SYMMETRY MEDICAL INTERNATIONAL INC.

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

(signatures continue on following page)

 

 

Signature Page to Second Amendment and Waiver

to Amendment and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

METTIS GROUP INC.

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ULTREXX, INC.

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

 

 

 

JET ENGINEERING, INC.

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

 

 

 

SMA REAL ESTATE, LLC

 

By: Symmetry Medical USA, Inc., its Sole Member

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

 

 

 

SYMMETRY MEDICAL NEW BEDFORD, LLC

 

By: TNCO, Inc., Sole Member

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Vice President

 

 

 

 

 

 

 

SYMMETRY MEDICAL NEW BEDFORD REAL ESTATE, LLC

 

By: TNCO, Inc., Sole Member

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Vice President

 

 

 

 

 

(signatures continue on following page)

 

 

Signature Page to Second Amendment and Waiver

to Amendment and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and on behalf of
the Required Lenders pursuant to written authorization

 

 

 

 

 

 

By:

/s/ Kirk Tesch

 

 

Kirk Tesch

 

 

Vice President

 

 

 

 

 

(signatures continue on following page)

 

 

Signature Page to Second Amendment and Waiver

to Amendment and Restated Credit Agreement

 

--------------------------------------------------------------------------------